UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):December 3, 2011 N-VIRO INTERNATIONAL CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 0-21802 34-1741211 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 2254 Centennial RoadToledo, OH (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(419) 535-6374 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1of2 Item 5.02 – Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangement of Certain Officers. (a)On December 3, 2011, Joan B. Wills, a member of N-Viro International Corporation’s (the “Company”) Board of Directors, submitted her resignation to the Board of Directors and ceased to be a Director of the Company.Her resignation was not the result of any dispute or disagreement with the Company, but asa result of the requirements of new employment.Ms. Wills was a Class I director and a member of the Compensation Committee.As of the date of this filing, the Company has not nominated her replacement to the Board. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. N-VIRO INTERNATIONAL CORPORATION Dated:December 7, 2011By: /s/James K. McHugh James K. McHugh Chief Financial Officer Page2of2
